Citation Nr: 1747820	
Decision Date: 10/25/17    Archive Date: 11/01/17

DOCKET NO.  17-30 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania 


THE ISSUE

Entitlement to additional accrued benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The record indicates that the Veteran served on active duty from December 1951 to November 1953.  The Veteran died in September 2016.  The Appellant is his surviving spouse.  This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2016 VA decision.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A remand is warranted for additional development to determine the 2016 countable annual income for the Veteran and the appellant.    

In an August 2009 rating decision, the RO granted service connection for hearing loss and tinnitus, and assigned evaluations of 40 and 10 percent, respectively.  The RO assigned an effective date of November 18, 2008 for the awards.  In the August 2009 rating decision, the RO also granted nonservice-connected pension benefits along with special monthly pension (SMP) based on the Veteran's need for regular aid and attendance.  The RO assigned an effective date of February 25, 2009 for the pension grant.  Soon afterward, the RO disbursed SMP to the appellant (the Veteran had been found not competent).  The RO disbursed SMP because the amount of authorized SMP exceeded the amount of compensation benefits for hearing loss and tinnitus.  

In June 2011, the RO notified the appellant that she would receive compensation benefits instead of SMP because new information indicated that the Veteran was not entitled to the amount of SMP previously determined.  Based on their family income and expenses, a lower amount of SMP was authorized.  As the amount of disability compensation benefits exceeded the lowered SMP, the compensation benefits would be paid instead.  

The record indicates that in February 2016 the Veteran's family notified VA that the Veteran's financial situation had changed, and that he and the appellant were again interested in receiving SMP rather than compensation benefits.  On March 20, 2016, on a VA Form 21-526EZ that VA sent to the Veteran, the Veteran and the appellant (with the assistance of their son) detailed the many health and financial challenges they faced.  They also requested additional VA assistance on the form, to include SMP.  In an April 1, 2016 letter to the Veteran, the RO indicated that it construed the March 20, 2016 claim form as a claim for pension.  Nevertheless, the RO requested additional information for purposes of clarification.  Eventually, following various correspondence between VA and the Veteran's family, it became clear to the RO that the Veteran sought SMP.  

The Veteran died on September [REDACTED], 2016, prior to issuance of a RO decision on this matter.  On September 20, 2016, the appellant filed a claim for accrued benefits and for substitution into the Veteran's claim.  On September 29, 2016, in the decision on appeal, the RO awarded SMP effective May 6, 2016.  The appellant disagrees with the effective date assigned for the resumption of SMP.

Nonservice-connected improved pension is available to a Veteran of a period of war who meets statutorily-defined service, net worth, and annual income requirements; and who is permanently and totally disabled from nonservice-connected disability not the result of willful misconduct, or who is 65 years of age or older.  38 U.S.C.A. §§ 1501, 1502, 1503, 1513, 1521, 1522 (West 2014); 38 C.F.R. §§ 3.3(a)(3), 3.23 (2016).  The Veteran's countable annual income must not exceed the specified maximum annual pension rate (MAPR).  38 U.S.C.A. § 1521; 38 C.F.R. § 3.3.  

In determining annual income, all payments of any kind or from any source, including salary, retirement or annuity payments, or similar income, shall be included during the twelve-month annualization period in which received, except for listed exclusions.  38 U.S.C.A. § 1503(a); 38 C.F.R. § 3.271(a).  To calculate the monthly pension benefit, VA subtracts the total amount of countable income in one year, less excluded income, from the MAPR for that year; if a positive amount remains, the rest is divided by 12 to determine the monthly pension benefit.  
38 C.F.R. § 3.273(a).  

Special monthly pension, with an increased rate of payment and a higher income limit or MAPR, is warranted if the Veteran is in need of regular aid and attendance and meets the other requirements.  38 U.S.C.A. § 1521(d); 38 C.F.R. § 3.351(a)(1).  The need for aid and attendance is defined as helplessness or being so nearly helpless as to require the regular aid and attendance of another person.  See 38 C.F.R. §§ 3.351(b), 3.352(a).

As noted earlier, VA found entitlement to nonservice-connected pension and SMP warranted from February 25, 2009.  The evidence indicates that the Veteran's health did not improve materially from that date to the date of his death.  Moreover, nothing in the record indicates that the pension award had been terminated.  As such, the issue of entitlement to nonservice-connected pension or to SMP is not before the Board; nor is an issue regarding an earlier effective date for entitlement to nonservice-connected pension and SMP.  The question before the Board is whether SMP or compensation benefits should have been paid to the Veteran throughout 2016.  As noted earlier, the RO found in June 2011 that compensation benefits would be paid to the Veteran because that amount exceeded the amount of SMP authorized based on the claimants' financial status.  The record is not clear regarding whether that was still true in February 2016 when the Veteran's family contacted VA indicating that their financial condition had worsened to such an extent that the already granted SMP benefits were warranted over compensation benefits.  

The Board cannot decide this question based on the current record.  It is not clear if the Veteran's countable annual income exceeded the specified MAPR from February 2016.  38 U.S.C.A. § 1521; 38 C.F.R. § 3.3.  This question should be clarified on remand.  
     
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ensure that all notification and development action required by 38 U.S.C.A. §§ 5102, 5103, and 5103A and the implementing regulations found at 38 C.F.R. 
§ 3.159 have been completed. 

2.  Request from the appellant information about her family's (she and the Veteran) income and relevant expenses for the year 2016.  Provide her with the appropriate forms.  See 38 C.F.R. §§ 3.271-74.  

3.  Determine the countable annual income for the year 2016 and provide the appellant with a clear audit of relevant expenses and calculated income. 

4.  Then readjudicate the claim.  In particular, determine whether the Veteran's countable annual income exceeded the relevant MAPR amount in 2016.  If the MAPR is higher during 2016, the appellant should be awarded SMP provided that amount exceeds the service-connected compensation benefits due for that period.   

5.  If the benefit sought on appeal remains denied, provide a supplemental statement of the case (SSOC) to the appellant and her representative.  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time for response must be given.

The appellant and her representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
















This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
G. A. Wasik
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




